TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00047-CV


                       Community of Christ and Mark Euritt, Appellants

                                               v.

  Susan J. Calloway, as Attorney in Fact of Sally Wheeler f/k/a Sarah Wheeler, Appellee


                     FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
              NO. 18-1086, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                            MEMORANDUM OPINION


                 Appellants Community of Christ and Mark Euritt have filed an agreed motion to

dismiss this appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: May 10, 2019